UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-6964
MILFRED C. JETER,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               Henry M. Herlong, Jr., District Judge.
                  (CA-00-1157-7, CR-98-1172-7)

                  Submitted: December 14, 2000

                      Decided: December 22, 2000

  Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Milfred C. Jeter, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. JETER
                               OPINION

PER CURIAM:

   Milfred C. Jeter appeals the district court’s order denying his
motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000). We have
reviewed the record and the district court’s opinion and find no
reversible error. We therefore affirm the district court’s order.

   Jeter raises two issues on appeal. First, Jeter claims that trial coun-
sel was ineffective for failing to apply the correct law with regard to
the district court’s classification of him as a career offender pursuant
to U.S. Sentencing Guidelines Manual § 4B1.1 (1998). Specifically,
Jeter claims that the Government was required to file an information
pursuant to 21 U.S.C. § 851(a) (1994) in order to impose a career
offender enhancement. Because Jeter did not raise this issue before
the district court, he is barred from raising it on appeal. See Muth v.
United States, 1 F.3d 246, 250 (4th Cir. 1993).

   Second, Jeter alleges that the Supreme Court’s decision in
Apprendi v. New Jersey, 530 U.S. ___, 120 S. Ct. 2348 (2000), ren-
ders his sentence impermissible. We need not address whether
Apprendi applies retroactively on collateral review because Jeter was
sentenced pursuant to 21 U.S.C.A. § 841(b)(1)(C) (West 1999), which
sets the statutory maximum at twenty years for the smallest amounts
of cocaine. As a result, Jeter’s sentence was not increased beyond the
statutory maximum based on any finding of drug quantity. See
Apprendi, 120 S. Ct. at 2362-63. Accordingly, we deny a certificate
of appealability and dismiss the appeal. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            DISMISSED